Citation Nr: 0206296	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral heel disorder, plantar fasciitis with pes planus 
deformity.

2.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome, major hand. 

3.  Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome, minor hand.  

4.  Entitlement to a program of vocational rehabilitation 
services.

(The issues involving rating the veteran's carpal tunnel 
syndrome and his entitlement to vocational rehabilitation 
services will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1964 to February 1966 and from September 1976 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for a heel disorder and assigned a 
10 percent disability rating effective February 1, 1997.  
Subsequently, a February 1998 rating decision granted service 
connection for carpal tunnel syndrome and assigned 10 percent 
disability ratings for each wrist, effective February 1, 
1997.  Finally, a November 1998 decision held that it was not 
medically feasible to provide the veteran a program of 
vocational rehabilitation.  

The Board notes that the issues involving rating the 
veteran's heel and carpal tunnel disabilities are issues 
involving the initial rating of these disabilities.  The 
notices of disagreement received in each instance were within 
a year of the original rating decision assigning the 
disability ratings.  As such, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2001), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  The RO did not specifically 
consider staged ratings.  Before the Board may consider a 
staged rating of the appellant's disability, it must be 
determined that there is no prejudice to the appellant to do 
so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  The RO did, however, 
consider all the evidence from service forward.  The Board 
finds no prejudice to the appellant in considering the issues 
as entitlement to higher ratings on appeal from the initial 
grants of service connection.   

In November 2001, a hearing was held before Mark W. 
Greenstreet, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2001).  

The Board is undertaking additional development on the issues 
of rating the veteran's service-connected carpal tunnel 
syndrome and entitlement to a vocational rehabilitation 
program pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected plantar fasciitis with 
pes planus deformity is manifested by diminished Achilles 
reflexes, diminished sensation, abnormal gait, and complaints 
of pain and discomfort in both heels.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for plantar fasciitis with pes planus deformity, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a, and Diagnostic Codes 
5276, 5284 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  Also, the VCAA primarily 
affects claims for service connection while the veteran's 
claim involves rating a disability which is already service-
connected.  With respect to this claim, a recent VA medical 
examination has been obtained along with copies of the 
veteran's VA medical treatment records.  These records 
contain the medical evidence necessary to rate the veteran's 
service-connected heel disability.  

II.   Plantar Fasciitis with Pes Planus Deformity

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he was 
treated on numerous occasions for complaints of heel pain.  
In October 1996 he was diagnosed as having plantar fasciitis.  

In April 1997, a VA examination of the veteran's feet was 
conducted.  The veteran reported having bilateral heel pain 
which was treated with cortisone injections and rigid 
orthotics for both shoes.  Neurologic examination revealed 
Achilles tendon reflexes were intact and that there were no 
sensory or musculature abnormalities of the feet.  Physical 
examination revealed that the veteran had full range of 
motion of both feet and ankles.  However, pain on 
manipulation of both heels was noted.  X-ray examination 
revealed mild heel spurs bilaterally.  

A series of VA medical treatment records dated from 1997 to 
1999 reveal that the veteran was seen on a regular basis for 
his complaints of heel pain.  Treatment records dated March 
and April 1998 reveal that the veteran was prescribed 
orthotic inserts for his shoes to help alleviate his heel 
pain.  Other podiatry treatment records reveal that the 
veteran's heel pain was treated with cortisone injections 
approximately every 2 to 3 months.  

In February 1999, a VA examination of the veteran's feet was 
conducted.  He reported having bilateral heel pain which was 
being treated with orthotics and periodic cortisone 
injections.  Neurologic examination revealed reduced tendon 
reflexes bilaterally, with the right being more severe than 
the left.  Physical examination revealed pain in both heels.  
The veteran's gait was abnormal, being nonpropulsive on the 
right and toe walking on the left.  The examining physician 
also noted that the veteran walked with a cane.  

In April 1999 the most recent VA examination of the veteran's 
feet was conducted.  The veteran reported having constant 
right heel pain and intermittent pain in the left medial 
arch.  Neurologic examination revealed decreased tendon 
reflexes in both feet with sensation remaining intact.  
Physical examination revealed normal range of motion of both 
feet and ankles.  Significant pain along the right plantar 
heel was noted along with pain along the left medial arch.  
X-ray examination of the veteran's feet confirmed the 
presence of mild heel spurs.  

In November 2001 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he had constant heel pain and that he 
required a cane to walk.  He confirmed that his service-
connected plantar fasciitis was treated with orthotic shoe 
inserts and cortisone injections every two to three months.  
The veteran testified that his heel pain was such that he 
could only stand for approximately 10 minutes and that he 
could walk about 100 feet.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2001).  

There is no diagnostic code for plantar fasciitis.  The 
veteran's service connected plantar fasciitis with pes planus 
deformity is currently rated by analogy as 10 percent 
disabling under diagnostic code 5284.  That rating 
contemplates a moderate foot injury.  The next higher rating 
of 20 percent contemplates a moderately severe foot injury.  
A 30 percent rating contemplates a severe foot injury.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284 (2001).  
Generally, the 30 percent rating is the highest disability 
rating normally assigned under this diagnostic code.  
However, the regulations instruct that with "actual loss of 
use of the foot, rate 40 percent."  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5284, Note (2001).  

The evidence supports an increased rating for the veteran's 
service-connected heel disability.  The medical evidence 
reveals that the veteran suffers from constant bilateral heel 
pain.  His tendon reflexes are diminished, and he has an 
abnormal gait requiring use of a cane to ambulate.  He is 
treated with orthotics and periodic cortisone injections 
which are only partially successful in relieving his pain.  
As such, the Board believes that these symptoms more nearly 
approximate the criteria contemplated by a 30 percent 
disability rating under diagnostic code 5284.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5284, (2001).  

While the veteran's service-connected plantar fasciitis 
warrants a 30 percent rating, the medical evidence of record 
does not support a rating in excess of 30 percent.  While the 
veteran has severe symptoms of pain in his heels and abnormal 
gait, there is absolutely no evidence of record which 
indicates that the veteran has lost use of either foot.  
Therefore, he does not meet the criteria for the assignment 
of a 40 percent disability rating.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5284, Note (2001).  

There are two other diagnostic codes for rating foot 
disabilities which provide for ratings in excess of 30 
percent.  Diagnostic code 5276 is used to rate acquired 
flatfoot (pes planus).  A 50 percent rating is the highest 
disability rating assignable under this diagnostic code; it 
contemplates bilateral pronounced flatfoot with "marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances."  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5276 (2001).  While the veteran has severe heel pain, 
there is no evidence of marked pronation, Achilles tendon 
spasm, or inward foot displacement.  As such, the evidence of 
record does not support the assignment of a 50 percent 
disability rating under this diagnostic code.  

Diagnostic code 5278 is used to rate acquired claw foot (pes 
cavus).   A 50 percent rating is also the highest disability 
rating assignable under this diagnostic code.  The 50 percent 
rating contemplates bilateral claw foot with "marked 
contraction of  plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5278 
(2001).  Simply put, there is absolutely no evidence which 
shows that the veteran suffers from any claw foot type 
deformity of the feet.  As such, the evidence of record does 
not support the assignment of a 50 percent disability rating 
under this diagnostic code.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected 
plantar fasciitis.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  The most 
recent VA examination reveals that he has x-ray evidence of 
heel spurs with constant heel pain, abnormal gait, and 
reduced tendon reflexes.  As stated above, painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  This has been accomplished in the 
present case as the veteran is assigned a 30 percent 
disability rating for his plantar fasciitis.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  


ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for plantar fasciitis with pes planus deformity, 
subject to the law and regulations governing the payment of 
monetary awards.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

